644 S.E.2d 137 (2007)
In the Matter of Arthur Hurst ENGLISH.
No. S07Y0250.
Supreme Court of Georgia.
April 24, 2007.
Lee Sexton, Sexton, Key & Hendrix, P.C., Stockbridge, for appellant.
Jonathan Winslow Hewett, State Bar of Georgia, William P. Smith, III, General Counsel, State Bar of Georgia, for appellee.
Gregory L. Fullerton, Chair, Review Panel, Albany, other party representation.
Gregory L. Fullerton, Albany, for other party.
PER CURIAM.
This disciplinary matter is before the Court on the petition of Arthur Hurst English IV for voluntary surrender of his license pending appeal of his felony conviction on three counts of theft by receiving in the Superior Court of Lamar County. Conviction of a felony constitutes a violation of Rule 8.4(a)(2) of the Georgia Rules of Professional Conduct, and the maximum penalty is disbarment.
The State Bar recommends that the Court accept the petition, but order English suspended pending the appeal and states that upon termination of the appeal, it will seek appointment of a special master pursuant to Bar Rule 4-106(f)(1).
Having considered the petition and response, the Court hereby accepts the voluntary petition and directs that Arthur Hurst English IV be suspended from the practice of law pending the termination of the appeal of his criminal conviction. Following the conclusion of the appeal, the State Bar shall seek appointment of a special master pursuant to Bar Rule 4-106(f)(1). English is reminded of his duties pursuant to Bar Rule 4-219(c).
Voluntary Petition Accepted. Suspended Pending Appeal.
All the Justices concur.